DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are canceled. Claims 21-40 are pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the
provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.
Claim Interpretation
	The microorganism Bacillus megaterium has been reclassified as Priestia megaterium (Gupta, R.S. et al., International Journal of Systematic and Evolutionary Microbiology, Vol. 70(11), page 5761, left column, paragraph 2 and Figure 4). Therefore, the microorganism Bacillus megaterium is interpreted to be equivalent to the microorganism Priestia megaterium. 

Claim Rejections - 35 USC § 101
Claims 21-24, and 31-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the JE as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Bacillus megaterium NRRL B-67357). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to solubilize phosphate is an appropriate characteristic. 

Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a).
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b).
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c).
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d).
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B)
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 21- 24 are directed to a composition of matter, which is a statutory category.
	Claims 31-40 are directed to a process, which is a statutory category.
	Therefore the answer to this step for claims 21-22, 24, and 31-40 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 21-22 and 24 are directed to a composition comprising Bacillus megaterium NRRL B-67357 isolated from nature. As Bacillus megaterium NRRL B-67357 was isolated from soil collected in Virginia (page 78, paragraph 2), it is necessarily a product of nature. For the purpose of determining markedly different characteristics, the claimed microorganism’s closest natural counterpart is the Bacillus megaterium NRRL B-67357 found in nature. There is no evidence in the specification that demonstrates that the instantly claimed Bacillus megaterium NRRL B-67357 has markedly different characteristics from naturally occurring Bacillus megaterium NRRL B-67357.
	Claim 23 is drawn to a composition comprising Bacillus megaterium NRRL-67357 in an agriculturally acceptable carrier. Agriculturally acceptable carriers include water (Wang et al. US 2016/0227789 A1; [(0062)]). These are both products of nature and there is no evidence that their combination causes markedly different characteristics compared to the naturally occurring counterpart. 
Bacillus megaterium NRRL B-67357. As discussed above, Bacillus megaterium NRRL-B67357 is a product of nature.
	Therefore the answer to this prong for claims 21-24, and 31-40 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claims 21 and 22 do not recite additional elements which integrate the JE into a practical application. 
	Claim 24 recites “at least 1 x 104 colony-forming units of B. megaterium NRRL B-67357 per gram and/or milliliter”. There is no evidence that the specific concentration of B. megaterium effects a transformation or reduction of the B. megaterium to a different state or thing.
	Claims 31-40 are drawn towards a process of applying the Bacillus megaterium NRRL-B67357 to a plant seed (claims 31-33), a plant (claims 34-36), or a plant growth medium (claims 37-40). As discussed above, the Bacillus megaterium NRRL-B67357 was isolated from soil collected in Virginia (page 78, paragraph 2). Therefore, the naturally occurring Bacillus megaterium NRRL-B67357 would necessarily be present in a plant growth medium (e.g. soil; see specification, pages 3, paragraph 8, lines 1-2) or on seeds and plants which are both known to be present within soil. Applying the microorganism to the environment from which it came does not provide integration of the JE into a practical application.
	Therefore the answer to this prong for claims 21-22, 24, and 31-40 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 21-22, 24, and 31-40 do not recite additional elements that amount to significantly different than the JE such that they provide an inventive concept.
	Therefore, the answer to step (2B) for claims 21-22, 24, and 31-40 is no.
Conclusion
Claims 21-22, 24, and 31-40 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 30-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Wang et al. (US 2016/0227789 A1).
	Wang et al. (hereinafter Wang) teaches methods of improving the health of a plant comprising administering a bacterial composition comprising a botanically compatible vehicle and an isolated bacterial strain selected from a group which comprising Bacillus megaterium PT6.
	Regarding claims 21 and 22, Wang teaches a composition comprising Bacillus megaterium PT6 (claims 1 and 6, [0016, 0017]). The claims are drawn to a composition comprising Bacillus megaterium NRRL B-67357. A BLASTn alignment of SEQ ID NO: 2 (16s sequence for Bacillus megaterium NRRL B-67357) to the genome of Bacillus megaterium PT6 demonstrates a 100% identity of the disclosed 1295 bp sequence of SEQ ID NO: 2 to a portion of the disclosed Bacillus megaterium PT6 genome (Contig 6; see pages 5-6 of the attached External Search Notes). The strain taught by Wang does not have the Bacillus megaterium PT6, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
	Regarding claim 23, as discussed above, there exists reasonable probability that the instantly claimed strain is the same as Bacillus megaterium PT6. Wang teaches a composition comprising the strain and a “botanically compatible vehicle” (claims 1 and 6; [0062]), reading on the analogous term “agriculturally acceptable carrier”.
	Regarding claim 24, as discussed above, Wang teaches the composition of claim 23. Wang teaches the composition comprising 103-1011 cfu/ml (claim 2) or at least 103 cfu/ml, at least 105 cfu/ml or at least 107 cfu/ml (claims 3-5, respectively). The claimed at least 1 x 104 cfu/ml falls within or overlaps the ranges taught by Wang. Further, Wang teaches the instantly claimed range with sufficient specificity by teaching a particularly preferred embedment involving providing the at least one bacterial strain in an amount which achieves 104 cfu or more of each bacteria per gram ([0138]).
	Regarding claim 30, as discussed above, there exists reasonable probability that the instantly claimed strain is the same as Bacillus megaterium PT6. Wang teaches an embodiment wherein the composition comprises seeds treated or coated with the composition comprising Bacillus megaterium PT6 (claim 9 and [0017-0018]). With respect to “a coating material that covers at least a portion of an outer surface of said plant seed”, as Wang teaches the seed is coated with the composition, Wang necessarily teaches covering “at least a portion of the outer surface of said plant seed”.
Regarding claims 31-33, as discussed above, Wang teaches the compositions of claims 21-23. Wang further teaches a method for improving the health and vigor of a plant comprising administering Bacillus megaterium PT6 and a botanically compatible vehicle (claim 11). Wang teaches the administering to the plant can consist of application to seed (claim 24 and [0024-0025]), reading on “applying to a plant seed”.
Regarding claims 34-36, as discussed above, Wang teaches the compositions of claims 21-23. Wang teaches a method for improving the health and vigor of a plant comprising administering to the plant an effective amount of the composition comprising Bacillus megaterium PT6 and a botanically compatible vehicle (claim 11 and [0024-0025]), reading on “applying to a plant”. 
Regarding claims 37-40, as discussed above, Wang teaches the compositions of claims 21-23 and 30. Wang teaches a method for improving the health and vigor of a plant comprising administering to the plant an effective amount of the composition comprising Bacillus megaterium PT6 and a botanically compatible vehicle (claim 11 and [0024-0025]). Wang teaches the administering to the plant can consist of soil injection and soil drenching, reading on “introducing into a plant growth medium”. The interpretation that soil reads on “plant growth medium” is supported by the specification which teaches soil as an example for “plant growth medium” (page 56, paragraph 5, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 and 30-40 are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2016/0227789 A1) in view of Sahu et al. (“Microbial Inoculants in Sustainable Agricultural Productivity Vol. 2: Functional Applications”, Chapter 12, Springer: India, 2016, pages 179-198). 
The teachings of Wang are set forth above and applied herein. Wang is found to anticipate claims 21-24 and 30-40.
	Regarding claims 25-27, as discussed above, Wang teaches the compositions comprising the Bacillus megaterium also contains a “botanically compatible vehicle” (i.e. an agriculturally acceptable carrier). Wang teaches that the botanically compatible vehicle contains or is blended with additional active ingredients and/or additional inert ingredients ([0141]). Wang further teaches that inert ingredients which can be included in the carrier formulation can be selected from any compounds to aid in the physical or chemical properties of the composition ([0142]). Finally, Wang teaches that the 
	Wang does not teach one or more disaccharides, one or more sugar alcohols and one or more polyethylene glycols (claims 25 and 26), or one or more polyvinylpyrrolidones (claim 27).
	Sahu et al. (hereinafter Sahu) reviews biofertilizer formulations for use with microorganisms in agriculture as well as current approaches and ideal bioformulations (abstract). 
	Sahu teaches that carriers are historically divided into four categories: soils, plant waste materials, inert materials, and plain lyophilized microbial cultures (page 182, right column, paragraph 4). Sahu suggests the addition of liquid carriers and capsule-based carriers to this list of categories (page 183, left column, paragraph 1). Sahu teaches that liquid formulations are typically aqueous, oil (i.e. non-aqueous), or polymer based products (page 185, right column, section 12.5.6). Sahu teaches that commonly used polymers in liquid formulations are trehalose (glucose/glucose disaccharide; i.e. a disaccharide), glycerol (i.e. a sugar alcohol), polyethylene glycol, and polyvinylpyrrolidone (page 186, right column, paragraph 2). 
	It would have been obvious for a person having ordinary skill in the art to have modified the teaching of Wang such that the composition comprising Bacillus megaterium and a botanically compatible vehicle contains a disaccharide, polyethylene glycol, and one or more sugar alcohols for the botanically compatible vehicle (claims 25 and 26) or polyvinylpyrrolidone (claim 27) as the botanically compatible vehicle as each element is known to be within botanically/agriculturally acceptable liquid carriers. There exists motivation to make this modification as Wang teaches the inert ingredients can be selected to aid in the physical or chemical properties and Sahu teaches that liquid inoculants are easy to produce, easy to sterilize, are compatible with modern agriculture machineries, are easy to transport, and can be used for stress-alleviation (page 188, left column, section 12.6). There exists further motivation to make this modification as Sahu teaches that the disclosed additives are able to protect e.g. the instantly claimed polyvinylpyrrolidone and polyethylene glycol) with good water solubility, nontoxicity, and complex chemical nature are good additives and are able to limit heat transfer and possess good rheological properties and high water activities (Id.). 
The position that the liquid inoculants taught by Sahu are equivalent to the instantly claimed carrier components is supported by Applicant’s specification which states “the carrier materials will be selected to provide an inoculant composition in the form of a liquid, gel, slurry, or solid. In some embodiments, the carrier will consist essentially of or consist of one or more stabilizing compounds” (page 10, paragraph 9). Sahu teaches that the liquid inoculants help to stabilize the product (page 186, left column, paragraph 4).

Claims 21-24 and 27-40 are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2016/0227789 A1) in view of Chen et al. (US 2011/0033436 A1). 
The teachings of Wang are set forth above and applied herein. Wang is found to anticipate claims 21-24 and 30-40.
Regarding claims 27- 29, as discussed above, Wang teaches “botanically compatible vehicles” (i.e. agriculturally acceptable carrier). Wang teaches that the botanically compatible vehicle contains or is blended with additional active ingredients and/or additional inert ingredients ([0141]). Wang further teaches that inert ingredients which can be included in the carrier formulation can be selected from any compounds to aid in the physical or chemical properties of the composition ([0142]).
Wang does not teach polyvinylpyrrolidone (claim 27), alcohol ethoxylates (claim 28) or naphthalene sulfonates (claim 29). 
et al. (hereinafter Chen) teaches agriculturally acceptable, stable aqueous spore-formulations and spore and chemical combination formulations as well as methods of treating a plant ([0002]). 
	Chen teaches an agriculturally acceptable stable aqueous formulation containing a bacterial species spore wherein the bacterial species spore is Bacillus megaterium ([0016]). Chen teaches an embodiment wherein the formulation comprises at least one suspension aid from a group including polyvinylpyrrolidone ([0075]). Chen further teaches an embodiment wherein the formulation comprises at least one surfactant ([0044]) and the surfactant can include alkyl phenol ethoxylates or oil soluble surfactants such as nonylphenol ethoxylates, octylphenol ethoxylates, tributylphenol ethoxylates, tristrylphenol ethoxylates, fatty alcohol ethoxylates, stearyl alcohol ethoxylates, oleyl cetyl alcohol ethoxylates, and isodecyl and tridecyl alcohol ethoxylates (i.e. one or more alcohol ethoxylates)([0045, 0048]). Chen teaches that alkyl naphthalene sulfonates are similarly acceptable surfactants ([0046]). 
	 Although Chen does not teach the specific strain of Bacillus megaterium, it would have been obvious to persons having ordinary skill in the art to modify the composition taught by Wang to comprise polyvinylpyrrolidones (claim 27), alcohol ethoxylates (claim 28), or naphthalene sulfonates (claim 29) as Wang teaches the composition comprising Bacillus megaterium also contains inert ingredients which can be selected to aid in the physical or chemical properties and Chen teaches suspension aids (e.g. polyvinylpyrrolidone) improves resistance to settle statically and flow under shear or rheological shear-thinning ([0075] and surfactants (e.g. alcohol ethoxylates and naphthalene sulfonates) minimize foaming of the composition ([0044]). There exists particular motivation to make these modifications as Chen teaches low to medium viscosity formulations whereas high viscosity formulations pose challenging mixing and application problems for the farmer or seed treater ([0008-0009]; abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651